J-A34015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

E.G.O.-R.                                    IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


                   v.

D.J.R.

                        Appellant                 No. 182 MDA 2015


                 Appeal from the Order December 30, 2014
              In the Court of Common Pleas of Centre County
                     Civil Division at No(s): 2010-1941
                                              2013-0087S


E.G.O.-R.                                    IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

D.J.R.

                                                  No. 232 MDA 2015


                 Appeal from the Order December 30, 2014
              In the Court of Common Pleas of Centre County
                     Civil Division at No(s): 2010-1941
                                              2013-0087S

BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                        FILED MARCH 01, 2016

     In these consolidated cross appeals, D.J.R. (“Father”) and E.G.O.-R.

(“Mother”) appeal from the order entered by the Honorable Pamela A. Ruest,

Court of Common Pleas of Centre County. We affirm.
J-A34015-15



      We assume the parties’ familiarity with the facts and procedural

history of the case. For a recitation of the facts and procedural history of this

matter, we direct the reader to the opinion of the trial court. See Trial Court

Opinion, 12/30/14, at 2 (adopting factual background as summarized in Trial

Court Opinion, 9/12/14, at 1-3).

      Our standard of review for a child support order is well-settled.

      When evaluating a support order, this Court may only reverse
      the trial court’s determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of the
      discretion or insufficient evidence to sustain the support order.
      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused. In addition, we note
      that the duty to support one’s child is absolute, and the purpose
      of child support is to promote the child’s best interests.

Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012) (citations omitted).

      On appeal, Father raises three issues for our review. Father first

contends that the trial court erred by failing to consider the parties’ incomes

before fashioning its support order. In his second issue, Father asserts that

the trial court abused its discretion in finding that the “involuntary reduction

of his income” did not constitute a significant change in circumstances

warranting a modification of child support. Appellant’s Brief, at 4. Upon

review of the briefs of the parties, the certified record, and the trial court

opinions, we conclude that the trial court, the Honorable Pamela A. Ruest,




                                      -2-
J-A34015-15



has authored an opinion that ably disposes of both issues. See Trial Court

Opinion, 9/12/14, at 3-5. We affirm based on that opinion.

      In his third and final issue, Father contends that the trial court erred in

determining that the emancipation of the parties’ oldest child was not a

significant change of circumstances. The trial court authored an opinion that

ably disposes of this issue. See Trial Court Opinion, 12/30/14, at 2-3. We

affirm based on that opinion.

      Mother purports to raise four issues on appeal for our review.

However, Mother actually only raises one issue, in which she contends that

the trial court erred by denying her motion to dismiss Father’s support action

and by consolidating the support and divorce actions into a single matter.

The trial court authored an opinion that ably disposes of this issue. See id.,

at 2. We affirm based on that opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2016




                                      -3-
                                                                                                     Circulated 02/10/2016 02:51 PM



                                                                                               11111111111111111111111111111111111111111~111111111111
                                                                                                                             flUiHIQ'J..1::0              C(.Gf'RO:H>1~



                       IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                               CIVIL ACTION


               Elim'G.    o·a r    r R....,.
                       Plaintiff                                             No. 2010-1941

               v.


               D          rum.
                       Defendant



               E~.Plaintiff
                  o··--
                                                                                                                             r-,.}
                                                                                                                             t.,)
                                                                                                 c,
                                                                             No. 2013-00087~S ~:--o
                                                                                                ~jft
                                                                             PACSES No. 6221 ·~--1,",I
                                                                                                 l ,, . .. , .. .,.:"if
              v.
                                                                                                 ,·':'··..!. i!:·;
                                                                                                 t."')             ···:
                                                                                                              . . (,
                                                                                                 (   .. ,:..;.. '••
                                                                                                                   ..
              DC         ~.
                       Defendant
                                                                                                 /~!
                                                                                                 - ,.
                                                                                                 '\·:"
                                                                                                      :";                     ..
                                                                                                                             xr:
                                                                                                                             N
                                                                                                                             0:,               ,.... :;



              Attorney for Plaintiff:                                               Brian K. Marshall, Esq.
              Attorney for Defendant:                                               Steven S. Hurvitz, Esq.


                                                      OPINION AND ORDER
              Ruest, J.

                       Presently betore the Court is a Petition to Modify Support filed by Defendant ~

              R •.    The Court held a de nova hearing on February 27, 2014 and continued on April 24,

              2014. The parties thereafter timely filed briefs on June 16, 2014 and· reply briefs on July 15,

              2014. Upon consideration of the record, the briefs, and the arguments of counsel, the Court is

              now ready to render its decision.



                                                           Background



              on May25, 1991. During the marriage, the parties had three children: G-0~                                   i..-.
              (D.O.B.S        ii7 J, K...      o-.     P4l9 (~.O.B.--11'),      and~         o-..R4illillll,
      IBJO ORD OS




Printed from Centre County Online Access - 7/31/2015 1 :20:48 PM
               (D.0.8. -·             Mother filed a Divorce Complaint on May 7, 2010. On September 2, 201 o,

               the parties executed a Marriage Settlement Agreement which was incorporated, but not

               merged, into a final Decree in Divorce entered on October 18, 2010. In the Marriage Settlement

               Agreement, the parties addressed all aspects of their marital state including dividing their assets

               and liabilities, establishing custody, and determining child support. In pertinent part, under the

               Agreement Father received full ownership of PHR, Inc., which owns and operates the Lion's

               Den, a student bar in downtown State College, Pennsylvania and a parcel of real estate; Mother

               received ownership of another company Nittany Embroidery and Digitizing, Inc., the remaining

               real estate, and all marital debts; and Father agreed to pay Mother $3,000 monthly in child

               support until their youngest child Sophia's emancipation.

                       On February 26, 2013, Father filed a child support proceeding pursuant to Pennsylvania

               Rule of Civil Procedure 1910.3(a)(6). FolloWing a support conference held on March 28, 2013,

               an Order was entered dated April 4, 2013, establishing Father's support obligation. Mother filed

               a timely Demand for Hearing, alleging that Father's filing with the Domestic Relations Section

              was improper, that Father failed to show a substantial change in circumstances warranting a

               reduction in the contractual support under the Marriage Settlement Agreement, and that Father

               had significantly understated his income on his federal tax return. On May 2, 2013, Mother filed

               a Motion to designate the matter as complex and requested that it be separately listed for a de

               novo hearing.

                       On August 8, 2013, Mother flied a Motion to Dismiss the Support Proceedings and a

              Petition for Contempt in the divorce proceedings. Father timely responded, and requested the

              Court consolidate the support and divorce proceedings. By Order dated October 21, 2013, the

              Court consolidated the proceedings, denied Mother's Motion to Dismiss, granted Father's

              Petition to Modify Support retroactive to February 26, 2013, and directed that the matter be

              scheduled for a de novo hearing.




                                                                   2


Printed from Centre County Online Access - 7/31/2015 1 :20:48 PM
                       The   de not:'o hearing was held on February 27, 2014 and continued on April 24, 2014.

               The parties were thereafter directed to file briefs within 45 days. By stipulation of the parties,

               the Court extended the deadline to submit briefs to June 16, 2014. Both parties timely filed

               briefs. On July 15, 2014, the parties filed reply briefs. Upon consideration of the record, the

               briefs, and the arguments of counsel, the Court is now ready to render its decision.



                                                            Discussion

                       Father seeks to modify his $3,000 monthly child support obngation under the Marriage

              Settlement Agreement. Under Section 3.15 of the Agreement, Father agreed to pay Mother

              $3,000 monthly for child support which "shall terminate when the parties [sic) youngest child

              graduates from high school or reaches age 18, whichever last occurs." In Section 3.15, the

              parties agreed that the amount was "currently appropriate" based on "the parties' respective

              incomes and cash flow available for support and the expenses that the parties have maintained

              with respect to the children" and agreed to consider modifying the support obligation upon a

              "change of circumstances." This is a lower threshold than the heightened standard of a

              "material and substantial change in circumstances" under Pa.R.C.P. 1910.19.         Reading Section

              3.15 in its entirety, it appears that the "circumstances" that the parties anticipated were related

              to "the parties respective incomes and cash flow available for support and the expenses that the

              parties have maintained with respect to the children."

              I.      Finances

                      Father argues that the parties' changed financial circumstances justify a modification of

              child support. Under Section 3.15, the parties contemplated that a change in "the parties'

              respective incomes and cash flow available for support" would constitute a change of

              circumstances. The Court therefore agrees that changed financial circumstances could justify a

              modification of child support. However, because Father failed to meet his burden of

              demonstrating a change in his financial circumstances to justify a modification of child support,


                                                                  3


Printed from Centre County Online Access - 7/31/2015 1:20:48 PM
               the Court will not modify his $3,000 monthly child support obligation on this basis.   See Belcher

               v. Belcher, 2005 PA Super. 368, 887 A.2d 253, 256 ("The party seeking modification has the

               burden of establishing that current conditions differ from those in existence when the child

               support arrangements were reached.").

                       The parties have presented a very murky picture of their finances. It is not clear what

              their incomes and overall financial situations were at the time they entered the Marriage

              Settlement Agreement, and it Is equally unclear at this time. The Court is convinced that even

              the parties are unaware of their respective incomes due to their questionable accounting

              practices. The Court has attempted to calculate net monthly incomes for both parties for 2010

              when the Agreement was entered and for the present time. Based upon the lntormanon

              provided, these calculations were quite speculative.

                       Father argues that his main source of income from PHR, Inc., through the operations of

              the Lion's Den, has decreased substantially, but the Court finds that the testimony and evidence

              presented at trial did not prove that Father's income from PHR, Inc. has actually decreased. At

              the time the parties entered the Agreement in September 2010, Father held title to 100% of

              PHR, lnc.,'s stock, but split the Lion's Den's profits with the bar's full-time manager, Chris

              Rosengrant ("Rosengrant"). In 2006, Father agreed that in return for a $100,000 investment in

              PHR, Inc., Rosengrant would receive a $25,000 base annual salary plus 50% of all profits.

              Rosengrant testified that in 2011, the Lion's Den experienced a significant downturn in sales.

              Father presented PHR, Inc. 's tax returns which demonstrated a 37% decline in revenues from

              2010 to 2012. Father and the company's accountant testified that Father has not received a

              salary nor driven a corporate vehicle since April 2012.

                      Mother presented evidence to demonstrate that Father regularly received "door money"

              from the Lion's Den which was not reported as taxable during their marriage. She also

              demonstrated the business pays various personal expenses for both Father and Rosengrant.




                                                                   4


Printed from Centre County Online Access - 7/31/2015 1 :20:48 PM
              Although     Father argues that the business has recently experienced     down times, it also

              experiences      up times, such as during football weekends.

                      The Court finds that Father continues to receive door money from Lion's Den, and any

              decrease in his salary, benefits, and door money from the business is due to his decision to

              change the way he managed the business with Rosengrant.            Further, Father receives a monthly

              salary from his additional employment      at Nittany Offset, Inc. at an annual rate of $36,250.00.

                      The parties also disagree as to Mother's income.       Mother is claiming her income is

              lower, but as explained above, the Court cannot determine        Mother's Income in 2010 or her

              current income.

                      Based on all of the credible evidence presented at trial, the Court determines that Father

              did not meet his burden of demonstrating      changed circumstances     in terms of the parties'

              respective    incomes to modify his $3,000 monthly child support obligation.     As a result, the Court

              is unable to determine whether there has been a change in circumstances           as required by the

              Agreement      or a material and substantial change in circumstances    as required under

              Pennsylvania      Rule of Civil Procedure 1910.19.




              II.     G••Emancipation

                      Father next asserts that the emancipation of the parties' oldest child represents a

              change of circumstances. Mother responds that it cannot be a change of circumstances

              because      Gtll had neither turned 18 nor graduated from high school as of the effective date of
              the Petition to Modify the child support. She further responds that Father agreed to pay level

              support payments of $3,000 monthly until the youngest child emancipates. The Court agrees

              that G•'s       emancipation constitutes a change of circumstances. Accordingly, the Court will

              reduce the support payment to $2,000.00 monthly based on a finding that Gavin's emancipation

              represents a change of circumstances.




                                                                   5


Printed from Centre County Online Access - 7/31/20151:20:48 PM
                      Accordingly, the following Order is entered.

                                                             ORDER

                      AND NOW, this     \d. i-"day of September, 2014, Defendant's Request to Modify Child
               Support is GRANTED in part and support is reduced to $2,000.00 monthly based on a finding

              that G•s      emancipation represents a change in circumstances. This shall be effective as of

              G-.,s graduation from high school or turning 18, whichever last occurred.


                                                                      BY THE COURT:

                                                                      t~
                                                                       . 1

                                                                                      (],U,vjr
                                                                      Pamela A Ruest, Judge
                                                                                                             .




                                                                  6


Printed from Centre County Online Access· 7/31/2015 1 :20:48 PM
                                                                                                        Circulated 02/10/2016 02:51 PM




                                                                                                        l t~l I~~                          1~,
                                                                                                       I l~l lllll lllll~ 1~1,1~ lll)lll 111111
                                                                                                                                    O(IUtlQOJ I            CGGP~O ,01..0,




                        IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY,                                 PENNSYLVANIA
                                                 CIVIL ACTION


                   E.G.          0      W'-RAmll,                                                             ,'   ...,                       ~~
                            Plaintiff                                             No. 2010-1941                . . . :;·,                     c.::
                                                                                                                      -    ..
                                                                                                                          ~ . : ~:··'",
                                                                                                                                              I:;

                   v.
                                                                                                                   ...
                                                                                                                          \,
                                                                                                                               -,
                                                                                                                                ··:.
                                                                                                                               .. :: .
                                                                                                                                               C)
                                                                                                                                                  ,c~. ,

                   D        !LR      !3,
                            Defendant




                                                                              No. 2013-00087-S
                                                                              PACSES No. 62211.3o26
                   v.




                   Attorney for Plaintiff:                                                   Brian K. Marshall, Esq.
                   Attorney for Defendant:                                                   Steven S. Hurvltz, Esq.


                                                        OPINION AND ORDER
                   Ruest,   J.

                            Presently before the Court are Motions for Reconsideration filed by Defendant D•&•~

                   R•     ("Father") on September 25, ·2014 and Plaintiff E•G .
                                           .   .                                  '•
                                                                                       o-,
                                                                                       .      .
                                                                                                  ("Mother") on October 9,

                  2014. On October 9, 2014, Mother filed an Answer to Father's Motion for Reconsideration and

                  on October 24, 2014, Father filed an Answer to Mother's Motion for Reconsideration. Both

                  parties ask the Court to reconsider its September i2, 2014 Opinion and Order. The Court

                  expressly granted Father's Motion for Reconsideration on October 7, 2014 and expressly

                  granted Mother's Motion for Reconsideration on October 9, 2014. A hearing was held on

                  October 30, 2014, at which time Father submitted a brief. The Court ordered Mother to submit a

                  brief within 20 days, and she filed her brief on November 18, 2014. Upon consideration of the




Printed from Centre County Online Access - 7/31/20151:22:31 PM
        ·. !;1·.




                    Motions for Reconsideration, the Answers, the briefs, and the arguments of counsel, the

                    Motions are GRANTED in part and DENIED in part as follows:

                                                                 Background

                           The Court summarized the factual background of this case in its September 12, 2014

                    Opinion and Order and adopts the same In full.

                                                                 Discussion

                           In their Motions for Reconsideration, the parties ask the Court to reconsider its

                    September 12, 2014 Opinion and Order. The parties' arguments have not persuaded the Court

                   to alter its analysis regarding the parties' finances and therefore the Court declines to reconsider

                   Its determination that Father did not meet his burden of demonstrating changed circumstances

                   relating to their respective incomes. Because the Court could not determine the parties'

                   incomes, the Court'wlll not reconsider Mother's request to change the manner in which Father Is

                   required to repay his arrears. Additionally, the Court will not reconsider its October 21, 2013

                   Order denying Plaintiffs Motion to Dismiss Support Action because it Is without jurisdiction to do

                   so. See 42 Pa.C.S.A. § 5505.

                          Although the Court previously determined that Gmll's emancipation constituted a

                   change in circumstances, upon reconsideration, the Court now determines that it does not. As

                   Plaintiff points out, the Court stated in Its September 12, 2014 Opmlon and Order that the

                   "circumstances" that the parties anticipated constituting a change in circumstances and allowing

                   modification related to their "respective incomes and cash flow available for support and the

                   expenses that the parties have maintained with respect to the children." The Court initially



                   maintain with respect to the three children. However, upon further review of the language of the

                   parties' Agreement, and after argument on the Motions for Reconsideration, the Court

                   determines that a more reasonable Interpretation of the Agreement is that the level $3,000

                   monthly child support payments shall terminate when the youngest child,     Sll9a   (D.O.B. ••



Printed from Centre County Online Access - 7/31/20151:22:31 PM
                    0       9 "graduates high school or reaches age 18, whichever last occurs," irrespective of
                    either older child's emancipation.

                            So finding, the Court determines there was no change of circumstances to warrant

                    modifying Father's child support obligations. Father's argument that the Court erred by failing to

                   determine Father's support obligations under the Pennsylvania Support Guidelines instead of

                    reducing his monthly obligation from $3,000.00 lo $2,000.00 based on ~s         emancipation is

                   therefore moot.

                           Accordingly, the following Order is entered:




Printed from Centre County Online Access - 7/31/2015 1 :22:31 PM
                                                                  ORDER
                                                   ¢1
                           AND NOW, this     J.J    day of December, 2014, Father's Motion for Reconsideration is

                    DENIED and Mother's Motion for Reconsideration is GRANTED in part and DENIED in part. It

                    is further ORDERED as follows:

                           1. The Court's Order dated September 12, 2014 is modified to state Defendant's

                               Request to Modify Child Support Is DENIED.


                                                                  BY THE COURT:


                                                                  [~().~
                                                                  Pamela A Ruest, Judge




Printed from Centre County Online Access - 7/31/2015 1:22:31 PM